Citation Nr: 1814146	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-27 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 16, 2011, for the grant of a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Esquire


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1969 to September 1971.     

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to a TDIU due to PTSD and assigned an effective date of January 16, 2011.  

In August 2016, the Board denied the claim for an earlier effective date.  The Veteran then appealed the decision.  In October 2017, based on a Joint Motion for Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) issued an Order vacating the Board's August 2016 denial of an earlier effective date, and remanded the matter to the Board for readjudication.  The claim is again before the Board for further appellate proceedings.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter turns on whether the Veteran's employment with the U.S. Post Office (USPS) prior to January 16, 2011 may be considered employment in a protected environment, and therefore marginal employment.  

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census (Census), as the poverty threshold for one person.  Even where earned annual income exceeds the poverty threshold, marginal employment may exist when the Veteran's employment is limited to employment in a protected environment such as a family business, to self-employment, or to odd jobs. 
 
First, the Veteran's annual income during this period was significantly greater than the poverty threshold.   The evidence shows that during the appeal period prior to January 16, 2011, the Veteran had maintained full-time employment at the U.S. Postal Service.  See SSA Disability Report; SSA Earnings Report submitted in June 2014 by the Veteran's attorney.  Information from the U.S. Census Bureau indicates that the poverty rate for the years from 2003 through 2011, for one person was at most $11,484 (for 2011) and $11,137 (for 2010).  The Veteran reported in his SSA Disability Report that he earned $1,828.00 bi-weekly at the U.S. Postal Service, and the Veteran reported in his February 2010 Form 21-8940 that he earned $4,285.00 per month.  The Veteran's SSA Earnings Report shows that from 2003 to 2010, the Veteran's annual income was at least $35,225.82, and that he earned $5,890.96 in 2011.  Thus, the Veteran's annual income was well above the poverty level during the entire appeal period.

Next, as discussed in the October 2017 JMR, the Board must define what employment in a protected environment means for purposes of determining whether the Veteran's employment was protected.  The October 2017 JMR referenced Cantrell v. Shulkin, No. 15-3439 (April 18, 2017), in which the Court stated that it is VA's responsibility to define what employment in a protected environment means as contained in VA's regulations.  The Court in Cantrell found that that the "we know it when we see it" approach to defining employment in a protected environment is ambiguous and non-reviewable, and the Court remanded the matter with encouragement to VA to further define the term.  Judge Lance issued a concurring opinion, in which he noted that VA should keep the factors outlined in the Americans with Disabilities Act (ADA) in mind when considering how to define "protected environment." Judge Lance's concurrence in Cantrell also noted such factors as whether the employers provide reasonable accommodations for individuals with disabilities such as "job restructuring, part-time or modified work schedules,...[and] acquisition or modification of equipment or devices." (citing 42 U.S.C. § 12111(9)(B).  Judge Lance stated that where a claimant's employer is required by law to provide reasonable accommodations pursuant to the ADA and those accommodations allow the claimant to engage in substantially gainful occupation, a TDIU award would, in effect, constitute a second payment on the back of the taxpayer.  Judge Lance's concurrence in Cantrell also noted that whether the claimant receives the same pay as similarly situated coworkers who are not disabled, is also a relevant factor to determine whether the claimant is employed in a protected environment.  Judge Lance notes that if a claimant's disabilities do not result in lost income, then there is no loss of earning capacity, and an award of TDIU would not be appropriate, as a TDIU award would not serve its intended purpose.  

Here, the Veteran's employment was with a federal agency, the U.S. Postal Service, which includes employment governed by the Americans with Disabilities Act (ADA). Here, the evidence shows that the Veteran became unemployed due to his service-connected PTSD symptoms on January 16, 2011.  In an October 2012 written statement, the Veteran contended that he stopped working due to irritability and conflicts with supervisors.  He also stated that he would clock out early and go home without explanation or permission at least once per month in order to keep himself from hurting anyone.  The evidence shows that the Veteran's last day of work was January 16, 2011.  See June 2014 Board decision (finding that printouts of the Veteran's work schedule dated from January 2005 to February 2011 note that the Veteran took multiple days a month of both scheduled and unscheduled leave from his work and eventually stopped working entirely on January 15, 2011).  The Veteran contends that because the U.S. Postal Service "accommodated his ongoing issues with co-workers, problems with management, absenteeism, and unscheduled breaks, and allowed him to work the overnight shift and limit his duties to custodial work requiring very limited contact with others," his work was in a protected environment.  See June 2014 attorney statement (referencing July 2010 and January 2014 private vocational evaluations, in which a vocational rehabilitation specialist noted that the Veteran had taken excessive time off of work due to emotional problems and opined that the Veteran's employment was "sheltered employment.").  

The Board acknowledges the Veteran's attorney's argument in the January 2018 letter that the U.S. Postal Service's personnel actions with regard to the Veteran were "unreasonable accommodations," and are therefore allegedly over and beyond what is considered a reasonable accommodation for an employer to make under the ADA.  The Board also acknowledges the Veteran's attorney's argument that the Veteran's income decreased in certain years during the appeal period because of the effects of his PTSD.  See June 2015 attorney statement.  

Here, the Board does not have the authority to determine whether the U.S. Postal Service's personnel actions went beyond what may considered a reasonable accommodation under the criteria and definitions provided under the ADA.  The Board must rely upon the determinations of the federal agency that is responsible for determining whether employee actions may be considered a reasonable accommodation under the law.  The Board also notes that the Board must rely upon the federal agency's determinations regarding position and wage to determine whether any decrease in the Veteran's income was due to the Veteran being paid less as compared to similarly situated coworkers.  

Because the Veteran's complete USPS/ Office of Personnel Management (OPM) employment records would provide information as to whether the Veteran was afforded reasonable accommodation under the ADA, and such records are outstanding, attempts should be made to obtain such records.  

Accordingly, the case is REMANDED for the following action:

1. Please make appropriate attempts to obtain all outstanding records relevant to the Veteran's period of employment with the USPS, specifically to include his complete employment records from appropriate sources.  

Please also request clarification as to whether the Veteran was being paid less income as compared to similarly situated coworkers (or coworkers with similar positions) at any point during his employment with the USPS.  

All attempts to fulfill this development should be documented in the claims file. If any records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and furnish the Veteran and his attorney a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

